Case 1:19-cv-02367-ABJ Document 32-2 Filed 11/21/19 Page 1 of 2




       Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit 9
Standard Form 50
Rev. 7/91
                                            Case 1:19-cv-02367-ABJ Document 32-2 Filed 11/21/19 Page 2 of 2
U.S. Office of Personnel Management                                        NOTIFICATION OF PERSONNEL ACTION
FPM Supp. 296−33, Subch. 4

1. Name (Last, First, Middle)                                                                                    2. Social Security Number            3. Date of Birth              4. Effective Date
                                                                                                                          (P-1)
STRZOK II, PETER P                                                                                                                                           03/07/70                     08/10/18

FIRST ACTION                                                                                                   SECOND ACTION
  5−A. Code                 5−B. Nature of Action                                                              6−A. Code                  6−B. Nature of Action
       357                   TERMINATION
  5−C. Code                 5−D. Legal Authority                                                               6−C. Code                   6−D. Legal Authority
       ZLL                   28 USC 536
  5−E. Code                 5−F. Legal Authority                                                               6−E. Code                   6−F. Legal Authority


7. FROM: Position Title and Number                                                                             15. TO: Position Title and Number
 SUPVY SPECIAL AGENT-DAD
 60010856 400140

8. Pay Plan 9. Occ. Code        10. Grade or Level 11. Step or Rate 12. Total Salary           13. Pay Basis   16. Pay Plan     17. Occ. Code    18. Grade or Level 19.Step or Rate 20. Total Salary/Award     21. Pay Basis

  ES             1811              00                   00                180,009.00               PA
12A. Basic Pay              12B. Locality Adj.              12C. Adj. Basic Pay            12D. Other Pay      20A. Basic Pay                    20B. Locality Adj.      20C. Adj. Basic Pay      20D. Other Pay

  180,009.00                    .00                             180,009.00                   .00                                                   .00                                                .00
14. Name and Location of Position’s Organization                                                               22. Name and Location of Position’s Organization
FEDERAL BUREAU OF INVESTIGATION
HEADQUARTERS
D3-HUMAN RESOURCES DIVISION


                                                                                                               8A
                                                                                                               DJ AV0103030000000000                PP 16 2018
EMPLOYEE DATA
23. Veterans Preference                                                                                        24. Tenure                                      25. Agency Use      26. Veterans Preference for RIF
              1 − None           3 − 10−Point/Disability            5 − 10−Point/Other                                    0 − None         2 − Conditional
   2          2 − 5−Point        4 − 10−Point/Compensable           6 − 10−Point/Compensable/30%                     0    1 − Permanent    3 − Indefinite                             X     YES              NO
27. FEGLI                                                                                                      28. Annuitant Indicator                                             29. Pay Rate Determinant
   Z5        BASIC-STANDARD-5X ADDITIONAL-5X FAM                                                                 9        NOT APPLICABLE                                             0         NOT APPLICABLE
 30. Retirement Plan                                                       31. Service Comp. Date (Leave) 32. Work Schedule                                                        33. Part−Time Hours Per
                                                                                                                                                                                             Biweekly
  M      FERS AND FICA SPECIAL                                             09/27/92                               F       FULL TIME                                                           Pay Period
 POSITION DATA
 34. Position Occupied                                                     35. FLSA Category                   36. Appropriation Code                                              37. Bargaining Unit Status
         1 − Competitive Service      3 − SES General                                  E − Exempt
  3      2 − Excepted Service         4 − SES Career Reserved                 E        N − Nonexempt                                                                                8888
 38. Duty Station Code                                                     39. Duty Station (City − County − State or Overseas Location)
 11-0010-001                                                               WASHINGTON DIST OF COLUMBIA DC
40. Agency Data                 41.                                 42.                                43.                        44.
                                SEX: M                              CITZ: 1                         VET STAT: P                   ED LV:13 YR:91 INST PRG:450901

 45 Remarks
  SF 2819 was provided. Life insurance coverage is extended for 31 days
  during which you are eligible to convert to an individual policy
  (nongroup contract).
  Forwarding address:
  Lump-sum payment to be made for any unused annual leave.
  Reason(s) for removal: Adjudication of Disciplinary Action




46. Employing Department or Agency                                                                              50. Signature/Authentication and Title of Approving Official
  U.S. DEPARTMENT OF JUSTICE                                                                                    ELECTRONICALLY SIGNED BY: DAVID W. SCHLENDORF
47. Agency Code             48. Personnel Office ID                          49. Approval Date                  ASSISTANT DIRECTOR
 DJ AV                          4017                                         08/11/18
5−Part 50−316                                                                                                                                                                      Editions Prior to 7/91 Are Not Usable After 6/30/93
                                                                     2 - OPF Copy - Long-Term Record - DO NOT DESTROY                                                                                         NSN 7540−01−333−6238
